Mercure, J. P.
(dissenting). I respectfully dissent and would affirm County Court’s order for the reasons stated in the opinion of Judge Emerson R Avery, Jr.
*800Ordered that the order is modified, on the law, by reversing so much thereof as granted the motion to dismiss the second count of the indictment; motion regarding said count denied, said count reinstated and matter remitted to the County Court of Cortland County for further proceedings not inconsistent with this Court’s decision; and, as so modified; affirmed.